DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The argument that it is not a serious burden to examine both inventions is not persuasive because that apparatus system can be used for many different processes and searching the system in all different processes is a serious burden to the examiner. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 4-6, 12-14 and 16-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in alternative only.  See MPEP § 608.01(n).  
Claims 4-6, 12-14 and 16-20 are objected because of the word “system” in the claims. Independents 1 and 2 are a process claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the pyrolyzed stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 recites the limitation "said carrier fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said carrier fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(e) as being anticipated by Ramurthy et al. (US 2019/0177626 A1)
Ramamurthy discloses a process for process olefins from a recycle waste material (11) by passing the waste material into a pyrolysis reaction zone (10) comprising a furnace to contact with a heat carrier to provide a stream content pyrolysis composition (12).  The stream is st fraction of HC) and a heavy fraction (2nd fraction of HC).  The light fraction is then passed into a steam cracker (45). See abstract; paragraphs [0002], [0020], [0027], [0029]-[0031], [0077]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramurthy et al. (US 2019/0177626 A1). 
The process of Ramurthy is as discussed above. 
Ramurthy does not that a carrier fluid steam comprising C2-C4 or C5-C22. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process Ramurthy by utilizing a carrier fluid steam comprising C2-C4 or C5-C22 because Ramurthy teaches that inert materials can be used as a carrier. 

Claims 4, 5, 14, 16, 19, and 20. are rejected under 35 U.S.C. 103 as being unpatentable over Ramurthy as applied to claims 1 and 2 above, and further in view of Sundaram (US 2016/0097002 A1). 
The process of Ramurthy is as discussed above. 
Ramurthy does not explicitly teach that the pyrolyzed stream is contacted with a carrier fluid stream prior to the steam cracking step. 
Sundaram teaches a steam cracking process wherein steam is mixed with a feedstock in a convection section prior to pass the mixture into the radiant section (cracking section) the cracker comprising coil/tubes. See figures 1-3; para [0005], [006], [0008]; [0041]-[0052]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Ramurthy by utilizing a steam cracker as suggested by Sundaram to effectively crack the feedstock. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ramurthy as applied to claims 1 and 2 above, and further in view of Narayanaswamy et al.  (US 2019/0161683 A1). 
The process of Ramurthy is as discussed above. 
Ramurthy does not the residence time. 
Narayanaswamy teach a pyrolysis reaction having a residence time of about 1 minutes. See para [0151]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Ramurthy by utilizing a residence time as suggested by Narayanaswamy because such residence time is known to be effective. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771